Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 1 of 9 PageID #: 1003




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


PRAXIS ENERGY AGENTS PTE. LTD .,

                        Plaintiff,

               V.                               C.A. No. 17-559-LPS

M/V PEBBLE BEACH
Its engines, tackle, apparel, and freights,

                       Defendant in rem.



Timothy Jay Houseal and William Edward Gamgort, YOUNG, CONAWAY, STARGATT &
TAYLOR LLP, Wilmington, DE
J. Stephen Simms, SIMMS SHOWERS LLP, Baltimore, MD
        Attorneys for Plaintiff


Michael B. McCauley, PALMER, BIEZUP & HENDERSON LLP. Wilmington, DE
Frank P. DeGiulio and Kevin G. O' Donovan, PALMER, BIEZUP & HENDERSON LLP,
Philadelphia, PA
        Attorneys for Defendant in rem




                                     MEMORANDUM OPINION




July 26, 2021
Wilmington, Delaware
 Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 2 of 9 PageID #: 1004




       This memorandum opinion addresses the disputes over attorneys ' fees and costs between

Plaintiff Praxis Energy Agents Pte. Ltd. ("Plaintiff' or "Praxis") and Sithonia, the owner of

Defendant in rem, M/V Pebble Beach ("Defendant"). Having reviewed the parties' letter briefs

and accompanying evidence (D.I. 78, 79, 80), the Court will award Defendant $170,402.01 in

attorneys ' fees and costs incurred in this proceeding.

I.     BACKGROUND

       On May 12, 2017, Praxis filed a complaint in this Court seeking issuance of a warrant for

arrest of Defendant in rem , which arrived at the Port of Wilmington, Delaware. (D.I. 1, 5) The

warrant was issued the same day. (D.I. 9) Two days later, Defendant in rem was released on

provision of security through a Letter of Understanding ("LOU"), which was replaced by a

surety bond on August 22, 2017. (D.I. 10, 21 ) Meanwhile, on June 16, 2017, Sithonia appeared

as owner of Defendant in rem, answered the Complaint, filed a Counterclaim, and sought

countersecurity from Praxis for the Counterclaim. (D.I. 16, 17) The Counterclaim includes two

counts: Count I is for attorneys' fees and costs incurred in an earlier Brazilian action between the

parties and Count II is for attorneys' fees and costs incurred in this action. (D.I. 16)

       Praxis answered the Counterclaim on July 5, 2017 (D.I. 19), and filed a motion for

summary judgment on November 27, 2017 (D.I. 22). Defendant filed a cross-motion for

summary judgment on June 27, 2018 . (D.I. 39-4) On September 26, 2018, the Court ruled in

favor of Defendant, denying Praxis ' motion for summary judgment and granting Defendant' s

cross-motion for summary judgment. (D.I. 50)

       The parties then filed a series of motions and renewed motions for summary judgment

concerning the Counterclaim. On February 26, 2019 and September 16, 2019, Praxis filed a




                                                  1
Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 3 of 9 PageID #: 1005




motion and renewed motion for summary judgment on the Counterclaim. (D.I. 56, 70) On

February 12, 2019 and September 16, 2019, Defendant filed a motion and renewed motion for

partial summary judgment as to Counterclaim Count II only. (D.I. 52, 69) On October 8, 2019,

after hearing argument (see D.I. 75), the Court granted Praxis' motion as to Counterclaim Count

I, denied Praxis' motion as to Counterclaim Count II, and granted Defendant's motion. (D.I. 74)

At the October 8, 2019 hearing, the Court also determined that Defendant is the prevailing party

in the instant proceeding. (D.I. 75 at 49) (" [D]efendant won on the only claim brought by the

plaintiff Praxis. Defendant is also winning on one of its counterclaims today, although it is

losing on the other. But what is important is that in the proceeding instituted under the terms and

conditions by Praxis, [D]efendant is the prevailing party.")

        On October 25 , 2019, the Court issued an oral order, stating that it "[would] award

Defendant whatever reasonable attorney ' s fees and costs [Defendant] can demonstrate were

expended in connection with litigating this case in a manner that led to (Defendant] being

deemed the prevailing party." (D.I. 77) In the same oral order, the Court also denied Praxis'

request that the Court deem unreasonable any fees and costs exceeding $50,000, and ordered the

parties to submit evidence and letter briefs regarding the "reasonable attorney ' s fees and costs."

(Id.)

        Defendant now claims attorneys' fees and costs in the amount of $170,402.01 , providing

as support an affidavit of Kevin G. O' Donovan and copies of invoices for fees and costs dated

between May 12, 2017 and September 30, 2019. (D.I. 78 at 1; see also D.I. 78-1 , 2, 3, 4) Praxis,

supported by an affidavit of J. Stephen Simms (D.I. 79-1 Ex. A), contends that Defendant should

receive, "at most, approximately 10%, or $17,000, as any attorneys ' fees and costs award." (D.I.

79 at 1)




                                                  2
 Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 4 of 9 PageID #: 1006




II.      LEGAL STANDARDS

         Courts in the Third Circuit calculate attorneys' fees pursuant to the lodestar approach.

See Interfaith Cmty. Org. v. Honeywell Int 'l, Inc., 426 F.3d 694, 703 n.5 (3d Cir. 2005). The

lodestar results from multiplying the amount of time reasonably expended by reasonable hourly

rates. See Brytus v. Spang & Co. , 203 F.3d 23 8,242 (3 d Cir. 2000). The party seeking

attorneys' fees bears the burden of establishing the reasonableness of both the time expended and

the hourly rates. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). If aprimafacie case of

reasonable fees has been made, the opposing party bears the burden of producing record

evidence to contest the fees. See Smith v. Philadelphia Haus. Auth. , 107 F.3d 223,225 (3d Cir.

1997).

III.     DISCUSSION

         Defendant' s claim for fees and costs is based on Clause 22.04 of Praxis' Terms and

Conditions, which states:

                If any proceeding of any nature whatsoever is instituted under
                Clause [22.02] or [22.03] 1 above, in connection with any
                controversy arising out of these Conditions or the Agreement or to
                interpret or enforce any rights under the Agreement, the prevailing
                party shall have the right to recover from the losing party its
                reasonable costs and attorneys ' fees incurred in such proceeding.

The Court has already determined that the instant case is a "proceeding instituted" under a

pertinent clause of Praxis' Terms and Conditions, and further that Defendant is the prevailing

party. (D.I. 75 at 49) Accordingly, Defendant is entitled to recover from Praxis its reasonable

costs and attorneys' fees incurred in this proceeding.




1
  The Court understands that the parties agree that the Terms and Conditions' reference to
"Clause 20.2 or 20.3" (clauses which do not exist) is a typographical error and should, instead,
read "Clause 22.02 or 22.03 ." (See D.I. 75 at 47; see also D.I. 64 at 3 n.8)


                                                  3
Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 5 of 9 PageID #: 1007




       Defendant has made out a prima facie case for the reasonableness of the attorneys ' fees

and costs it is requesting. The $270 hourly rate of Kevin O ' Donovan, an experienced lawyer

having worked primarily in the field of maritime law since graduating from law school in 1984

(see D.I. 78-1), is consistent with the prevailing hourly rates charged by lawyers with similar

experience in this area. 2 See PMJ Capital Corp. v. Lady Antoinette, 2019 WL 7500470, at *2

(S .D.N.Y. Nov. 1, 2019) (approving $300 hourly rate for maritime attorney with 30 years of

experience). The amount of work that Mr. O ' Donovan has performed in this case also appears to

be entirely commensurate with the unusual and complex legal issues involved and the "extensive

and not entirely foreseeable amount of litigation" that occurred in this case. (D.I. 77)

       In objecting to Defendant's claimed fees and costs, Praxis contends that since the Court

granted Praxis' summary judgment motion directed to Counterclaim Count I (see D.I. 70, 74),

Defendant is not the prevailing party as to that counterclaim and, as such, is not entitled to fees

and costs related to any aspect of pursuing that counterclaim. (D.I. 79 at 2) The Court disagrees.

The Court has determined that Defendant is the prevailing party in this proceeding. (D.l. 75 at

49) The Court also determined that the counterclaims asserted by Defendant are compulsory

counterclaims, which arise out of the same controversy giving rise to Praxis ' claim. (See id.)

Pursuant to Clause 22.04 of the Terms and Conditions, Defendant is entitled to its reasonable

costs and attorneys' fees incurred in litigating this "proceeding," which included the single claim

brought by Praxis and the compulsory counterclaims brought by Defendant.




2
  Mr. O'Donovan performed the majority of work in this case. The $295 hourly rates of Frank P.
DeGiulio and Michael B. McCauley, who had limited involvement in this case, also appear
reasonable. Praxis does not contest the attorneys' hourly rates.



                                                  4
Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 6 of 9 PageID #: 1008




The Terms and Conditions provide that "the prevailing party" - indicating a singular analysis is

required to determine who, overall, prevailed - "shall have the right to recover from the losing

party its reasonable costs and attorneys' fees incurred in such proceeding," without delineating

between those fees and costs incurred in the portions of the proceeding on which Defendant

prevailed and those on which it did not. Instead, the Court agrees with Defendant that Clause

22.04 of Praxis' Terms and Conditions "provides for recovery of all fees and costs, subject to

only two limitations; ( 1) the fees and costs must arise out of a proceeding instituted under Clause

22.02 or 22.03, and (2) the fees and costs must be reasonable." (D.I. 78 at 1) Both of these

conditions are satisfied here. 3

        Praxis also argues that Defendant is only entitled to fees and costs expended on grounds

the Court accepted in deciding the summary judgment cross-motions. (D.I. 79 at 3) That is,

Praxis would have the Court parse through Defendant's contentions, compare them to those the

Court expressly stated it was persuaded by, and then subdivide Defendant' s bills accordingly.

The Praxis Terms and Conditions, however, impose no such limitation. Instead, as already

explained, those Terms and Conditions provide that Defendant, as the prevailing party, is entitled

to recover all of its reasonable attorneys ' fees and costs. The Court has been provided with no

basis for concluding that any of the time defense counsel spent making arguments - including

those which the Court did not expressly state were persuasive - was unreasonable. See Hensley,




3
  Given the plain language of Praxis' Terms and Conditions, Praxis' contention that the Court
must adopt a "reasonable fraction approach," and must follow certain caselaw on which Praxis
relies, is unavailing. (See, e.g. , D.I. 79 at 1-4) Instead, the Court agrees with Defendant: "[T]he
basis for the defendant's right to recover its fees and costs [is] Section 22.04 of Praxis' Contract,
[which] states that the prevailing party is entitled to recover its reasonable fees and costs, without
any further limitation. This Court has held that the defendant was the prevailing party on Praxis'
claim and there is nothing in Clause 22.04 that limits the recovery of fees only to those
arguments or claims on which the defendant prevailed." (D.I. 80 at 2-3)


                                                  5
Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 7 of 9 PageID #: 1009




461 U.S. at 435 ("Litigants in good faith may raise alternative legal grounds for a desired

outcome, and the court' s rejection of or failure to reach certain grounds is not a sufficient reason

for reducing a fee. The result is what matters.").

       The Court has considered each of Praxis ' other bases for reducing attorneys' fees and

costs and finds they lack merit. Praxis contends that Defendant's fees and costs are

"disproportionate and unreasonable" because "the issue . .. was straightforward." (D.I. 79 at 4)

Praxis particularly faults Defendant for not raising the "double security" issue at an early stage in

the litigation via the "prompt hearing" procedure. (Id at 3) In the Court's view, this case

involves unusual and complex legal issues, and there was nothing unreasonable in Defendant's

tactical decision to raise the double security issue later in the litigation, when it had a better

understanding of relevant facts through discovery (particularly given the arguable bar on an

earlier motion, due to Supplemental Admiralty Rule E). (See, e.g. , D.I. 78 at 3 ("For example, as

set forth in the motions for summary judgment on Praxis' claims, there is no Third Circuit

precedent on the issue of the applicability of choice of law and maritime lien clauses in bunker

contracts, and the cases from other circuits have reached different conclusions. . . . The fact that

there is a parallel proceeding in Brazil also presented novel questions of law .... "); D .I. 80 at 1-

2) Additionally, the extensive amount of litigation is partly attributable to Praxis' filing of

multiple, ultimately unsuccessful motions. 4 Praxis' allegations that Defendant somehow inflated




4
  Praxis filed a motion to reduce countersecurity (D.I. 34), but after Defendant filed its
opposition (D.I. 38), Praxis withdrew its motion (D.I. 40). Praxis also filed an untimely motion
for reconsideration (D.I. 53), to which Defendant was forced to respond. In addition, Praxis'
failure to deposit countersecurity after an adverse ruling prompted Defendant to file a motion to
dismiss for failure to prosecute. (D.I. 28)



                                                   6
Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 8 of 9 PageID #: 1010




the attorneys' fees are speculative, and the Court declines to credit them. (See D.I. 79-1 Ex. B at

2-4)

          A few final words are in order. The Court, having observed counsel's performance, finds

that defense counsel's skill and effectiveness are commensurate with counsel's experience and

with the hourly rates charged. See generally Mantz v. Steven Singer Jewelers , 100 F. App'x 78,

81 (3d Cir. 2004) (stating that analysis ofreasonableness of attorneys' fees should include

Court's "perception of counsel's skill and experience during the trial of the underlying matter, as

well as the quality of his moving papers"). Moreover, much of what Praxis offers in its effort to

reduce the fees and costs is nothing more than an oversimplified hindsight portrayal of this

litigation. During the times the parties briefed and argued their many motions, raising multiple

challenging issues, the Court did not perceive this case as one which was in any respect "easy" -

notwithstanding Praxis' suggestion to the contrary. (See D.I. 79 at 3) Praxis' repeated refrains

as to how Defendant "should have" litigated this matter (see, e.g., id. at 4) are unpersuasive, as

Praxis was vigorously fighting Defendant at every point and neither side, of course, could know

how the Court would resolve the tricky issues being presented. Finally - although not

particularly relevant, given the clarity and breadth of the contractual provision at issue - the

Court is persuaded that "much of [defense] counsel' s research and investigation of the Brazilian

claims was in connection with claims on which defendant did prevail, or closely related to those

claims." (D.I. 80 at 3)

          In sum, Praxis has failed to meet its burden to contest the fees and costs requested by

Defendant. Thus, the Court will not reduce them but will, instead, award Defendant what it has

sought.




                                                   7
    Case 1:17-cv-00559-LPS Document 83 Filed 07/26/21 Page 9 of 9 PageID #: 1011




IV.      CONCLUSION

         For the foregoing reasons, the Court will award Defendant a total of $170,402.01 in

attorneys ' fees and costs. An appropriate order follows .5




5
  As Defendant requests, the full amount of the countersecurity ($137,190.46 plus accrued
interest) will remain in the Registry of the Court until Praxis has paid the judgment for fees and
costs, or until after all appeals (if any) have been ruled upon. (D.I. 78 at 5)


                                                 8
